The appellant was convicted of misdemeanor theft, and his punishment fixed at confinement in the county jail for one year.
By complaint and information regular in form and substance the appellant was charged with theft, and a verdict and judgment of conviction rendered. The charge of the court is not set out in the record, but in a misdemeanor case none is required unless requested. The facts are not before us, nor do we find any bills of exceptions. We must presume the trial regular, and the verdict supported by the evidence. An affirmance results.
Affirmed.